Name: COMMISSION REGULATION (EC) No 988/96 of 3 June 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: European construction;  trade policy;  plant product;  Europe
 Date Published: nan

 4. 6 . 96 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 988/96 of 3 June 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of bread-making wheat held by the German intervention agency tender for the resale on the internal market of 1 00 000 tonnes of bread-making wheat held by it. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 11 June 1996. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 30 July 1996. 3 . Tenders must be lodged with the German interven ­ tion agency at the following address : Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 100 000 tonnes of bread-making wheat held by the German intervention agency should be issued; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The German intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to BLE Adickesalle 40 D-60322 Frankfurt am Main (Telex: 4-11475, 4-16044). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the German interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 191 , 31 . 7. 1993, p. 76. ( «) OJ No L 21 , 26. 1 . 1994, p. 1 .